 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of June 30, 2014 by
and among Adaptive Medias, Inc., a Nevada corporation (“Pubco”), OneScreen,
Inc., a Delaware corporation (“OneScreen”), and Media Graph, Inc., a Nevada
corporation (the “Company”), and the shareholders of the Company as set forth on
Exhibit A attached hereto (collectively, the “Selling Shareholders”).

 

BACKGROUND

 

A.           The Board of Directors of Pubco has determined that an acquisition
of the Company’s outstanding shares by Pubco through a stock purchase from the
Selling Shareholders (the “Purchase”), upon the terms and subject to the
conditions set forth in this Agreement, would be in the best interests of its
stockholders, and such Board of Directors, along with the Selling Shareholders,
have approved such Purchase, pursuant to which all of the shares of common stock
of the Company (the “Shares”) held by the Selling Shareholders representing all
of the issued and outstanding shares of capital stock of the Company immediately
prior to the Effective Time (as defined in Section 1.03) will be purchased by
Pubco in consideration for the Selling Shareholders’ right to receive a pro rata
portion of 5,000,000 shares of common stock of Pubco (the “Consideration
Stock”), as adjusted to compensate for the Reverse Stock Split (as defined
below) which shall not affect the Consideration Stock.

 

B.           The Board of Directors of the Company and the Selling Shareholders
have determined that the Purchase, upon the terms and subject to the conditions
set forth in this Agreement, would be in the best interest of the Company and
the Selling Shareholders.

 

C.           At the Closing, the Selling Shareholders’ ownership interest in
Pubco shall represent approximately one-half of the issued and outstanding
shares of common stock of Pubco.

 

D.           Pubco, OneScreen, the Company, and the Selling Shareholders desire
to make certain representations, warranties, covenants, and agreements in
connection with the Purchase and also to prescribe various conditions to the
Purchase.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained in this Agreement, the parties agree as follows:

 

Article I

THE PURCHASE

 

1.01        The Purchase.

 

Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with the Nevada Revised Statutes (“NRS”), at the Closing (as
hereinafter defined), the parties shall do the following:

 

1

 

 

(a)          Each of the Selling Shareholders will sell, convey, assign, and
transfer their respective Shares to Pubco by delivering to Pubco stock
certificates issued in the name of Pubco evidencing the Shares (collectively,
the “Pubco Share Certificates”). The Shares transferred to Pubco at the Closing
shall constitute 100% of the fully issued and outstanding equity interests of
the Company.

 

(b)          As consideration for its acquisition of the Shares, Pubco shall
issue the Consideration Stock to the Selling Shareholders by delivering stock
certificates to the Selling Shareholders registered in the name of the Selling
Shareholders, evidencing the Consideration Stock (the “Consideration Stock
Certificates”) in such amounts attributable to the Selling Shareholders as set
forth on Exhibit A hereto.

 

1.02        Closing.

 

Immediately following the execution of this Agreement, Pubco shall effect a 30
for 1 reverse stock split (“Reverse Stock Split”). The closing of the Purchase
(the “Closing”) shall take place concurrently with or no more than one week
after the Reverse Stock Split (the “Closing Date”), by electronic communication
at such time and place as the parties mutually agree.

 

1.03         Effective Time of Purchase.

 

As soon as practicable following the satisfaction or waiver of the conditions
set forth in Article V, the parties shall make all filings or recordings
required under the NRS and the California Corporations Code. The Purchase shall
become effective at such time as is permissible in accordance with the NRS (the
time the Purchase becomes effective being the “Effective Time”). Pubco and the
Company shall use reasonable efforts to have the Closing Date and the Effective
Time to be the same day.

 

Article II

REPRESENTATIONS AND WARRANTIES

 

2.01        Representations and Warranties of OneScreen.

 

OneScreen represents and warrants as follows:

 

(a)          Organization, Standing and Power. OneScreen is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite power and authority and all government licenses,
authorizations, permits, consents, and approvals required to own, lease, and
operate its properties and carry on its business as now being conducted.
OneScreen is duly qualified or licensed to do business and is in good standing
in each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not change or effect either
individually or in the aggregate with all other such changes or effects in a
manner that is materially adverse to the business, assets, properties, condition
(financial or otherwise) or results of operations taken as a whole (“Material
Adverse Effect” or “Material Adverse Change”).

 

2

 

 

(b)          Transfer of Assets. As of the date of this Agreement, OneScreen has
transferred the assets set forth in Schedule 2.01 attached hereto to the
Company.

 

2.02        Representations and Warranties of the Company.

 

Except as set forth in the disclosure schedule attached hereto as Schedule 2.02
(the “Company Disclosure Schedule”), each of the Company and Selling
Shareholders jointly and severally represents and warrants to Pubco as follows:

 

(a)          Organization, Standing and Power. The Company is duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has the requisite power and authority and all government licenses,
authorizations, permits, consents, and approvals required to own, lease, and
operate its properties and carry on its business as now being conducted. The
Company is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a Material Adverse Effect.

 

(b)          Subsidiaries. The Company does not own directly or indirectly, any
equity or other ownership interest in any company, corporation, partnership,
joint venture, or otherwise.

 

(c)          Capital Structure. The number of shares and type of all authorized,
issued, and outstanding capital stock of the Company is specified in Section
2.02(c) of the Company Disclosure Schedule. Except as set forth in Section
2.02(c) of the Company Disclosure Schedule, no shares of capital stock or other
equity securities of the Company are issued, reserved for issuance or
outstanding. All outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable, and not subject to
preemptive rights. There are no outstanding bonds, debentures, notes, or other
indebtedness or other securities of the Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters. Except as set forth in Section 2.02(c) of the Company Disclosure
Schedule, there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements, or undertakings of any kind to which the
Company is a party or by which they are bound obligating the Company to issue,
deliver, or sell, or cause to be issued, delivered, or sold, additional shares
of capital stock or other equity or voting securities of the Company or
obligating the Company to issue, grant, extend, or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement, or
undertaking. There are no outstanding contractual obligations, commitments,
understandings, or arrangements of the Company to repurchase, redeem, or
otherwise acquire or make any payment in respect of any shares of capital stock
of the Company. There are no agreements or arrangements pursuant to which the
Company is or could be required to register shares of Company common stock or
other securities under the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder (the “Securities Act”) or other agreements or
arrangements with or among any security holders of the Company with respect to
securities of the Company.

 

3

 

 

(d)          Corporate Authority; Noncontravention. The Company has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company. This Agreement has been duly executed and when delivered by
the Company shall constitute a valid and binding obligation of the Company,
enforceable against the Company and the Selling Shareholders, as applicable, in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation, or acceleration of or “put” right with respect to any
obligation or to a loss of a material benefit under, or result in the creation
of any lien upon any of the properties or assets of the Company under, (i) the
Company’s certificate or articles of incorporation, bylaws, or other
organizational or charter documents of the Company, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease, or other agreement,
instrument, permit, concession, franchise, or license applicable to the Company,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation, or arbitration award applicable to
the Company, its properties or assets, other than, in the case of clauses (ii)
and (iii), any such conflicts, breaches, violations, defaults, rights, losses,
or liens that individually or in the aggregate could not have a Material Adverse
Effect with respect to the Company or could not prevent, hinder, or materially
delay the ability of the Company to consummate the transactions contemplated by
this Agreement.

 

(e)          Governmental Authorization. No consent, approval, order, or
authorization of, or registration, declaration, or filing with, or notice to,
any United States court, administrative agency or commission, or other federal,
state, or local government or other governmental authority, agency, domestic or
foreign (a “Governmental Entity”), is required by or with respect to the Company
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(f)           Financial Status of the Company. As a newly formed entity, the
Company does not have any audited balance sheets as of December 31, 2012 and
December 31, 2013, and the related statements of income, changes in
stockholders’ equity, and cash flows of the Company for the years then ended
(“Financial Statements”). However, Pubco has had an opportunity to discuss the
Company’s business, management, and financial affairs with Company management
and to ask questions of and receive answers from the Company, or a person or
persons acting on behalf of the Company, concerning the business of the Company.
Pubco acknowledges that all such questions, if any, have been answered to
Pubco’s satisfaction. Pubco has consulted such legal, tax and investment
advisors, as it, in its Board of Directors’ sole discretion, has deemed
necessary or appropriate in connection with its receipt of the Shares
(collectively, the “Inquiry”).

 

4

 

 

(i)          Since the date of completion of Pubco’s Inquiry (the “Inquiry
Date”), there has been no Material Adverse Change in the assets or liabilities,
or in the business or condition, financial or otherwise, or in the results of
operations or prospects, of the Company, whether as a result of any legislative
or regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force, or otherwise and no Material Adverse
Change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business consistent with past custom and practice,
including with respect to quantity and frequency (the “Ordinary Course of
Business”).

 

(ii)         Since the Inquiry Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company, except as disclosed in Section 2.02(f)(ii) of
the Company Disclosure Schedule, issued, sold, or otherwise disposed of, or
agreed to issue, sell, or otherwise dispose of, any capital stock or any other
security of the Company and has not granted or agreed to grant any option,
warrant or other right to subscribe for or to purchase any capital stock of any
other security of the Company or has incurred or agreed to incur any
indebtedness for borrowed money.

 

(g)          Absence of Certain Changes or Events. Except as set forth in
Section 2.02(g) of the Company Disclosure Schedule, since the Inquiry Date, the
Company has conducted its business only in the ordinary course consistent with
past practice, and there is not and has not been any:

 

(i)          Material Adverse Change with respect to the Company;

 

(ii)         event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of Pubco;

 

(iii)        condition, event or occurrence which could reasonably be expected
to prevent, hinder, or materially delay the ability of the Company to consummate
the transactions contemplated by this Agreement;

 

(iv)        incurrence, assumption, or guarantee by the Company of any
indebtedness for borrowed money other than in the ordinary course and in amounts
and on terms consistent with past practices or as disclosed in Section 2.02(g)
of the Company Disclosure Schedule;

 

(v)         creation or other incurrence by the Company of any lien on any asset
other than in the ordinary course consistent with past practices;

 

(vi)        transaction or commitment made, or any contract or agreement entered
into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;

 

5

 

 

(vii)       labor dispute, other than routine, individual grievances, or, to the
knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any lockouts,
strikes, slowdowns, work stoppages, or threats by or with respect to such
employees;

 

(viii)      payment, prepayment, or discharge of liability other than in the
Ordinary Course of Business or any failure to pay any liability when due;

 

(ix)        write-offs or write-downs of any assets of the Company;

 

(x)         creation, termination or amendment of, or waiver of any right under,
any material contract of the Company;

 

(xi)        damage, destruction, or loss having, or reasonably expected to have,
a Material Adverse Effect on the Company;

 

(xii)       other condition, event, or occurrence which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or give
rise to a Material Adverse Change with respect to the Company; or

 

(xiii)      agreement or commitment to do any of the foregoing.

 

(h)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank, or other Person with respect
to the transactions contemplated by this Agreement. As used herein, “Person”
includes any individual, corporation, joint venture, association, trust,
unincorporated organization, or other entity.

 

(i)           Litigation; Labor Matters; Compliance with Laws.

 

(i)          There is no suit, action, or proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Company having, or which, insofar as reasonably could be foreseen by the
Company, in the future could have, any such effect.

 

(ii)         The Company is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a Material Adverse
Effect with respect to Company.

 

6

 

 

(iii)        The conduct of the business of the Company complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, or
arbitration awards applicable thereto.

 

(j)           Benefit Plans. Except as set forth in Section 2.02(j) of the
Company Disclosure Schedule, the Company is not a party to any Benefit Plan
under which the Company currently has an obligation to provide benefits to any
current or former employee, officer, or director of the Company. As used herein,
“Benefit Plan” shall mean any employee benefit plan, program, or arrangement of
any kind, including any defined benefit or defined contribution plan, stock
ownership plan, executive compensation program or arrangement, bonus plan,
incentive compensation plan or arrangement, profit sharing plan or arrangement,
deferred compensation plan, agreement or arrangement, supplemental retirement
plan or arrangement, vacation pay, sickness, disability, or death benefit plan
(whether provided through insurance, on a funded or unfunded basis, or
otherwise), medical or life insurance plan providing benefits to employees,
retirees, or former employees or any of their dependents, survivors, or
beneficiaries, severance pay, termination, salary continuation, or employee
assistance plan.

 

(k)          Certain Employee Payments. The Company is not a party to any
employment agreement which could result in the payment to any current, former,
or future director or employee of the Company of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

 

(l)           Properties & Tangible Assets.

 

(i)          Section 2.02(l) of the Company Disclosure Schedule contains a
complete and correct list, as of the date hereof, that the Company owns in fee
or leases, subleases or otherwise uses or occupies, or has the right to use or
occupy, pursuant to a lease agreement. The Company has valid land use rights for
all real property that is material to its business and good, clear and
marketable title to all the tangible properties and tangible assets reflected in
the latest balance sheet as being owned by the Company or acquired after the
date thereof which are, individually or in the aggregate, material to the
Company’s business (except properties sold or otherwise disposed of since the
date thereof in the ordinary course of business), free and clear of all material
liens, encumbrances, claims, security interest, options, and restrictions of any
nature whatsoever. Any real property and facilities held under lease by the
Company is held by it under valid, subsisting and enforceable leases of which
the Company is in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse
effect.

 

(ii)         The Company has good and marketable title to, or in the case of
leased property, a valid leasehold interest in, the office space, computers,
equipment, and other material tangible assets which are material to its
business. Except as set forth on Schedule 2.01(l), each such tangible asset is
in all material respects in good operating condition and repair (subject to
normal wear and tear), is suitable for the purposes for which it presently is
used, and, except as to leased assets, free and clear of any and all security
interests. The Company does not have any knowledge of any dispute or claim made
by any other Person concerning such right, title, and interest in such tangible
assets.

 

7

 

 

(m)         Intellectual Property.

 

(i)          As used in this Agreement, “Intellectual Property” means all right,
title and interest in or relating to all intellectual property, whether
protected, created or arising under the laws of the United States or any other
jurisdiction or under any international convention, including, but not limited
to the following: (a) service marks, trademarks, trade names, trade dress,
logos, and corporate names (and any derivations, modifications, or adaptations
thereof), Internet domain names and Internet websites (and content thereof),
together with the goodwill associated with any of the foregoing, and all
applications, registrations, renewals, and extensions thereof (collectively,
“Marks”); (b) patents and patent applications, including all continuations,
divisionals, continuations-in-part and provisionals and patents issuing thereon,
and all reissues, reexaminations, substitutions, renewals, and extensions
thereof (collectively, “Patents”); (c) copyrights, works of authorship and moral
rights, and all registrations, applications, renewals, extensions, and
reversions thereof (collectively, “Copyrights”); (d) confidential and
proprietary information, trade secrets and non-public discoveries, concepts,
ideas, research and development, technology, know-how, formulae, inventions
(whether or not patentable and whether or not reduced to practice),
compositions, processes, techniques, technical data and information, procedures,
designs, drawings, specifications, databases, customer lists, supplier lists,
pricing and cost information, and business and marketing plans and proposals, in
each case excluding any rights in respect of any of the foregoing that comprise
or are protected by Patents (collectively, “Trade Secrets”); and (e) Technology.

 

For purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts, and other work product
used to design, plan, organize, and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 

(ii)         Section 2.02(m) of the Company Disclosure Schedule sets forth a
list and description of the Intellectual Property required for the Company to
operate, or used or held for use by the Company, in the operation of its
business, including, but not limited to (a) all issued Patents and pending
Patent applications, registered Marks, pending applications for registration of
Marks, unregistered Marks, registered Copyrights of the Company and the record
owner, registration or application date, serial or registration number, and
jurisdiction of such registration or application of each such item of
Intellectual Property, (b) all Software developed by or for the Company and (c)
any Software not exclusively owned by the Company and incorporated, embedded, or
bundled with any Software listed in clause (b) above (except for commercially
available software and so-called “shrink wrap” software licensed to the Company
on reasonable terms through commercial distributors or in consumer retail stores
for a license fee of no more than $10,000).

 

8

 

 

(iii)        The Company is the exclusive owner of or has a valid and
enforceable right to use all Intellectual Property listed in Section 2.02(m) of
the Company Disclosure Schedule (and any other Intellectual Property required to
be listed in Section 2.02(m) of the Company Disclosure Schedule) as the same are
used, sold, licensed, and otherwise commercially exploited by the Company, free
and clear of all liens, security interests, encumbrances, or any other
obligations to others, and no such Intellectual Property has been abandoned. The
Intellectual Property owned by the Company and the Intellectual Property
licensed to it pursuant to valid and enforceable written license agreements
include all of the Intellectual Property necessary and sufficient to enable the
Company to conduct its business in the manner in which such business is
currently being conducted. The Intellectual Property owned by the Company and
its rights in and to such Intellectual Property is valid and enforceable.

 

(iv)        The Company has not received, and is not aware of, any written or
oral notice of any reasonable basis for an allegation against the Company of any
infringement, misappropriation, or violation by the Company of any rights of any
third party with respect to any Intellectual Property, and the Company is not
aware of any reasonable basis for any claim challenging the ownership, use,
validity, or enforceability of any Intellectual Property owned, used, or held
for use by the Company. The Company does not have any knowledge (a) of any
third-party use of any Intellectual Property owned by or exclusively licensed to
the Company, (b) that any third-party has a right to use any such Intellectual
Property, or (c) that any third party is infringing, misappropriating, or
otherwise violating (or has infringed, misappropriated, or violated) any such
Intellectual Property.

 

(v)         The Company has not infringed, misappropriated, or otherwise
violated any Intellectual Property rights of any third parties, and the Company
is not aware of any infringement, misappropriation, or violation of any third
party rights which will occur as a result of the continued operation of the
Company as presently operated and/or the consummation of the transaction
contemplated by this Agreement.

 

(vi)        The Company has taken adequate security measures to protect the
confidentiality and value of its Trade Secrets (and any confidential information
owned by a third party to whom the Company has a confidentiality obligation).

 

(vii)       The consummation of the transactions contemplated by this Agreement
will not adversely affect the right of the Company to own or use any
Intellectual Property owned, used, or held for use by it.

 

(viii)      All necessary registration, maintenance, renewal, and other relevant
filing fees in connection with any of the Intellectual Property owned by the
Company and listed (or required to be listed) in Section 2.02(m) of the Company
Disclosure Schedule have been timely paid and all necessary registrations,
documents, certificates, and other relevant filings in connection with such
Intellectual Property have been timely filed with the relevant governmental
authorities in the United States or foreign jurisdictions, as the case may be,
for the purpose of maintaining such Intellectual Property and all issuances,
registrations, and applications therefor. There are no annuities, payments,
fees, responses to office actions, or other filings necessary to be made and
having a due date with respect to any such Intellectual Property within ninety
(90) days after the date of this Agreement.

 

9

 

 

(n)          Undisclosed Liabilities. The Company has no liabilities or
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown, and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Company
Financial Statements incurred in the Ordinary Course of Business or such
liabilities or obligations disclosed in Section 2.02(g) of the Company
Disclosure Schedule.

 

(o)          Board Recommendation. The Board of Directors of the Company has
unanimously determined that the terms of the Purchase are fair to and in the
best interests of the Company and Selling Shareholders.

 

(p)          Ownership of Stock. The Selling Shareholders own all of the issued
and outstanding shares of capital stock of the Company, free and clear of all
liens, claims, rights, charges, encumbrances, and security interests of
whatsoever nature or type.

 

(q)          Material Agreements.

 

(i)          Section 2.02(q) of the Company Disclosure Schedule lists the
following contracts and other agreements (“Material Agreements”) to which either
the Company or the Selling Shareholders are a party: (a) any agreement (or group
of related agreements) for the lease of real or Personal property, including
capital leases, to or from any Person providing for annual lease payments in
excess of $10,000 (b) any licensing agreement, or any agreement forming a
partnership, strategic alliances, profit sharing or joint venture; (c) any
agreement (or group of related agreements) under which it has created, incurred,
assumed, or guaranteed any indebtedness for borrowed money in excess of $10,000,
or under which a security interest has been imposed on any of its assets,
tangible or intangible; (d) any profit sharing, stock option, stock purchase,
stock appreciation, deferred compensation, severance, or other material plan or
arrangement for the benefit of its current or former officers and managers or
any of the Company’s employees; (e) any employment or independent contractor
agreement providing annual compensation in excess of $10,000 or providing
post-termination or severance payments or benefits or that cannot be cancelled
without more than 30 days’ notice; (f) any agreement with any current or former
officer, director, shareholder or another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company (“Affiliate”); (g) any agreements relating to
the acquisition (by merger, purchase of stock or assets, or otherwise) by the
Company of any operating business or material assets or the capital stock of any
other Person; (h) any agreements for the sale of any of the assets of the
Company, other than in the Ordinary Course of Business; (i) any outstanding
agreements of guaranty, surety or indemnification, direct or indirect, by the
Company; (j) any royalty agreements, licenses, or other agreements relating to
Intellectual Property (excluding licenses pertaining to “off-the-shelf”
commercially available software used pursuant to shrink-wrap or click-through
license agreements on reasonable terms for a license fee of no more than
$10,000); and (k) any other agreement under which the consequences of a default
or termination could reasonably be expected to have a Material Adverse Effect on
the Company.

 

10

 

 

(ii)         The Company has made available to Pubco either an original or a
correct and complete copy of each written Material Agreement. Except as set
forth in Section 2.02(q) of the Company Disclosure Schedule, with respect to
each Material Agreement to which the Company or the Selling Shareholders are a
party thereto: (a) the agreement is the legal, valid, binding, enforceable
obligation of the Company or any of the Selling Shareholders and is in full
force and effect in all material respects, subject to bankruptcy and equitable
remedies exceptions; (b)(X) neither the Company nor the Selling Shareholders
party thereto is in material breach or default thereof, (Y) no event has
occurred which, with notice or lapse of time, would constitute a material breach
or default of, or permit termination, modification, or acceleration under, the
Material Agreement; or (Z) the Company has not received any notice or does not
have any knowledge that any other party is, in default in any respect under any
Material Agreement; and (c) neither the Company nor the Selling Shareholders
have repudiated any material provision of the agreement.

 

(r)          Material Contract Defaults. The Company is not, or has not,
received any notice or has any knowledge that any other party is, in default in
any respect under any Company Material Contract; and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a “Company
Material Contract” means any contract, agreement or commitment that is effective
as of the Closing Date to which the Company or the Selling Shareholders are a
party (i) with expected receipts or expenditures in excess of $10,000, (ii)
requiring the Company or the Selling Shareholders to indemnify any Person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $10,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company or the Selling
Shareholders in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice of passage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from the Company or
the Selling Shareholders or (C) give rise to a right of acceleration of any
material obligation or loss of any material benefit under any such contract,
agreement or commitment.

 

(s)          Tax Returns and Tax Payments.

 

(i)          The Company has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions). All such Tax Returns are true, correct, and complete in
all respects. All Taxes due and owing by the Company have been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required).

 

(ii)         No material claim for unpaid Taxes has been made or become a lien
against the property of the Company or is being asserted against the Company,
and no extension of the statute of limitations on the assessment of any Taxes
has been granted to the Company and is currently in effect.

 

11

 

 

(iii)        As used herein, “Taxes” shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium
value added, property or windfall profits taxes, customs, duties, or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
governmental authority, domestic or foreign. As used herein, “Tax Return” shall
mean any return, report, or statement required to be filed with any governmental
authority with respect to Taxes.

 

(t)           Environmental Matters. The Company is in compliance with all
Environmental Laws in all material respects. The Company holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a Material Adverse Effect
on the Company, and is compliant with all terms, conditions, and provisions of
all such permits and authorizations in all material respects. No releases of
Hazardous Materials have occurred at, from, in, to, on or under any real
property currently or formerly owned, operated, or leased by the Company or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company. The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company. The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a Material Adverse Effect on the
Company. “Environmental Laws” means all applicable foreign, federal, state, and
local statutes, rules, regulations, ordinances, orders, decrees, and common law
relating in any manner to contamination, pollution, or protection of human
health or the environment, and similar state laws. “Hazardous Material” means
any toxic, radioactive, corrosive, or otherwise hazardous substance, including
petroleum, its derivatives, by-products and other hydrocarbons, or any substance
having any constituent elements displaying any of the foregoing characteristics,
which in any event is regulated under any Environmental Law.

 

(u)          Accounts Receivable. All of the accounts receivable of the Company
that are reflected in the Company’s Financial Statements or the accounting
records of the Company as of the Closing Date (collectively, the “Company
Accounts Receivable”) represent or will represent valid obligations arising from
sales actually made or services actually performed in the Ordinary Course of
Business and are not subject to any defenses, counterclaims, or rights of set
off other than those arising in the Ordinary Course of Business and for which
adequate reserves have been established. The Company Accounts Receivable are
fully collectible to the extent not reserved for on the balance sheet on which
they are shown.

 

(v)          Full Disclosure. All of the representations and warranties made by
the Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct, and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to Pubco or its representatives by or
on behalf of any of the Company or its Affiliates in connection with the
negotiation of this Agreement and the transactions contemplated hereby do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

 

12

 

 

2.03       Representations and Warranties of Pubco.

 

Pubco represents and warrants to the Company and the Selling Shareholders as
follows:

 

(a)          Organization, Standing and Corporate Power. Pubco is duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite corporate power and authority and all government
licenses, authorizations, permits, consents, and approvals required to own,
lease, and operate its properties and carry on its business as now being
conducted. Pubco is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect with respect to Pubco. Shares of common stock of Pubco, par value $0.001
(“Pubco Common Stock”), are listed on the OTC Bulletin Board under the symbol
“ADTM.”

 

(b)          Capital Structure of Pubco. As of the date of this Agreement, and
before the reverse stock split, as reported by the Pubco SEC Documents, the
authorized capital stock of Pubco consists of 300,000,000 shares of Pubco Common
Stock, $0.001 par value, of which approximately 184,316,319 shares of Pubco
Common Stock are issued and outstanding; 50,000,000 shares of preferred stock,
par value $0.001 (“Pubco Preferred Stock”), of which no shares of Pubco
Preferred Stock are issued and outstanding, and no shares of Pubco Common Stock
or Pubco Preferred Stock are issuable upon the exercise of warrants, convertible
notes, options, or otherwise except as set forth in the Pubco SEC Documents (as
defined herein). Except as set forth above, no shares of capital stock or other
equity securities of Pubco are issued, reserved for issuance, or outstanding.
All stock which may be issued pursuant to this Agreement will be, when issued,
duly authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

 

(c)          Corporate Authority; Noncontravention. Pubco has all requisite
corporate and other power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by Pubco and the consummation by Pubco of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Pubco. This Agreement has been duly executed and
when delivered by Pubco shall constitute a valid and binding obligation of
Pubco, enforceable against Pubco in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation, or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of Pubco under, (i) its certificate of incorporation,
bylaws, or other charter documents of Pubco (ii) any loan or credit agreement,
note, bond, mortgage, indenture, lease, or other agreement, instrument, permit,
concession, franchise, or license applicable to Pubco, its properties or assets,
or (iii) subject to the governmental filings and other matters referred to in
the following sentence, any judgment, order, decree, statute, law, ordinance,
rule, regulation, or arbitration award applicable to Pubco, its properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
breaches, violations, defaults, rights, losses, or liens that individually or in
the aggregate could not have a Material Adverse Effect with respect to Pubco or
could not prevent, hinder, or materially delay the ability of Pubco to
consummate the transactions contemplated by this Agreement.

 

13

 

 

(d)          Government Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to Pubco in connection with
the execution and delivery of this Agreement by Pubco, or the consummation by
Pubco of the transactions contemplated hereby, except, with respect to this
Agreement, any filings under the NRS, the Securities Act, or the Exchange Act.

 

(e)          Financial Statements. The financial statements of Pubco included in
the reports, schedules, forms, statements, and other documents filed by Pubco
with the Securities and Exchange Commission (“SEC”) (collectively, and in each
case including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Pubco SEC Documents”), comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with U.S. generally accepted accounting principles (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the SEC) applied on
a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present the financial position of Pubco as of the
dates thereof and the results of operations and changes in cash flows for the
periods then ended (subject, in the case of unaudited quarterly statements, to
normal year-end audit adjustments as determined by Pubco’s independent
accountants). Except as set forth in the Pubco SEC Documents, at the date of the
most recent audited financial statements of Pubco included in the Pubco SEC
Documents, Pubco has not incurred any liabilities or obligations of any nature
(whether accrued, absolute, contingent, or otherwise) which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
with respect to Pubco.

 

(f)          Absence of Certain Changes or Events. Since Pubco’s Form 10-K was
filed with the SEC on April 14, 2014, there has been no Material Adverse Change
in the assets or liabilities, or in the business or condition, financial or
otherwise, or in the results of operations or prospects, of Pubco except for (i)
the consummation of the Reverse Stock Split, and (ii) in the Ordinary Course of
Business.

 

(g)          Litigation; Compliance with Laws.

 

(i)          Since Pubco’s Form 10-K filed with the SEC on April 14, 2014, there
has been no suit, action, or proceeding or investigation pending or, to the
knowledge of Pubco, threatened against or affecting Pubco or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to Pubco or prevent, hinder or materially delay the ability of Pubco to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule, or order of any Governmental Entity or
arbitrator outstanding against Pubco having, or which, insofar as reasonably
could be foreseen by Pubco, in the future could have, any such effect.

 

14

 

 

(ii)         The conduct of the business of Pubco complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, or arbitration
awards applicable thereto.

 

(h)          Material Contract Defaults. Since Pubco’s Form 10-K was filed with
the SEC on April 14, 2014, and except for any agreement with OneScreen, Pubco is
not, or has not, received any notice or has any knowledge that any other party
is, in default in any respect under any Pubco Material Contract; and there has
not occurred any event that with the lapse of time or the giving of notice or
both would constitute such a material default. For purposes of this Agreement, a
“Pubco Material Contract” means any contract, agreement or commitment that is
effective as of the Closing Date to which Pubco is a party (i) with expected
receipts or expenditures in excess of $25,000, (ii) requiring Pubco to indemnify
any Person, (iii) granting exclusive rights to any party, (iv) evidencing
indebtedness for borrowed or loaned money in excess of $25,000 or more,
including guarantees of such indebtedness, or (v) which, if breached by Pubco in
such a manner would (A) permit any other party to cancel or terminate the same
(with or without notice of passage of time) or (B) provide a basis for any other
party to claim money damages (either individually or in the aggregate with all
other such claims under that contract) from Pubco or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement, or commitment.

 

(i)           Properties. Pubco has valid land use rights for all real property
that is material to its business and good, clear, and marketable title to all
the tangible properties and tangible assets reflected in the latest balance
sheet as being owned by Pubco or acquired after the date thereof which are,
individually or in the aggregate, material to Pubco’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens, encumbrances, claims,
security interest, options, and restrictions of any nature whatsoever. Any real
property and facilities held under lease by Pubco are held under valid,
subsisting, and enforceable leases of which Pubco is in compliance, except as
could not, individually or in the aggregate, result in or reasonably be expected
to result in a Material Adverse Effect.

 

(j)           Intellectual Property. Pubco owns or has valid rights to use the
Trademarks, trade names, domain names, copyrights, patents, logos, licenses, and
computer software programs (including, without limitation, the source codes
thereto) that are necessary for the conduct of its business as now being
conducted. All of Pubco’s licenses to use Software programs are current and have
been paid for the appropriate number of users. To the knowledge of Pubco, none
of Pubco’s Intellectual Property or Pubco License Agreements infringe upon the
rights of any third party that may give rise to a cause of action or claim
against Pubco or its successors. The term “Pubco License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $10,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound

 

15

 

 

(k)          Board Determination. The Board of Directors of Pubco has
unanimously determined that the terms of the Purchase are fair to and in the
best interests of Pubco and its stockholders.

 

(l)           Undisclosed Liabilities. Pubco has no liabilities or obligations
of any nature (whether fixed or unfixed, secured or unsecured, known or unknown,
and whether absolute, accrued, contingent, or otherwise) except for liabilities
or obligations reflected or reserved against in the Pubco SEC Documents incurred
in the Ordinary Course of Business.

 

(m)          Full Disclosure. All of the representations and warranties made by
Pubco in this Agreement, and all statements set forth in the certificates
delivered by Pubco at the Closing pursuant to this Agreement, are true, correct,
and complete in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
such representations, warranties or statements, in light of the circumstances
under which they were made, misleading. The copies of all documents furnished by
Pubco pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
the Company or its representatives by or on behalf of Pubco and the Pubco
Stockholders in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

 

2.04        Representations and Warranties of Selling Shareholders.

 

The Selling Shareholders jointly and severally represent and warrant to Pubco as
follows:

 

(a)          Ownership of the Shares. Selling Shareholders own all of the
Shares, free and clear of all liens, claims, rights, charges, encumbrances, and
security interests of whatsoever nature or type.

 

(b)          Power of Selling Shareholders to Execute Agreement. The Selling
Shareholders have the full right, power, and authority to execute, deliver, and
perform this Agreement, and this Agreement is the legal binding obligation of
the Selling Shareholders and is enforceable against the Selling Shareholders in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws now or
hereafter in effect relating to creditors’ rights, and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.

 

(c)          Agreement Not in Breach of Other Instruments Affecting Selling
Shareholders. The execution and delivery of this Agreement, the consummation of
the transactions hereby contemplated, and the fulfillment of the terms hereof
will not result in the breach of any term or provisions of, or constitute a
default under, or conflict with, or cause the acceleration of any obligation
under any agreement or other instrument of any description to which the Selling
Shareholders are a party or by which the Selling Shareholders are bound, or any
judgment, decree, order, or award of any court, governmental body, or
arbitrator, or any applicable law, rule, or regulation.

 

16

 

 

(d)          Accuracy of Statements. Neither this Agreement nor any statement,
list, certificate, or any other agreement executed in connection with this
Agreement or other information furnished or to be furnished by the Selling
Shareholders to Pubco in connection with this Agreement or any of the
transactions contemplated hereby contains or will contain an untrue statement of
a material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein, in light of circumstances in which
they are made, not misleading.

 

(e)          Accredited Investor. Each of the Selling Shareholders severally
represents and warrants to Pubco that:

 

(i)          The Selling Shareholder is an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act and the Selling Shareholder is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to investments in stock presenting an investment decision
like that involved in the sale of the Shares and receipt of the Consideration
Stock, including investments in securities issued by Pubco and investments in
comparable companies, and has requested, received, reviewed and considered all
information he, she, or it deemed relevant in making an informed decision with
respect to the receipt of the Consideration Stock;

 

(ii)         The Selling Shareholder is acquiring the Consideration Stock for
his, her, or its own account for investment only and with no present intention
of distributing any of such Consideration Stock or any arrangement or
understanding with any other Persons regarding the distribution of such
Consideration Stock;

 

(iii)        The Selling Shareholder will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase, or otherwise acquire or take a pledge of) any of the Consideration
Stock except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder;

 

(iv)        The Selling Shareholder has, in connection with his decision to sell
the Shares to Pubco and receive the Consideration Stock in consideration
thereof, relied only upon the Pubco SEC Documents and the representations and
warranties of Pubco contained herein. The Selling Shareholder acknowledges that
he has had access to all information regarding Pubco and its present and
prospective business, assets, liabilities, and financial condition that the
Selling Shareholder reasonably considers important in making the decision to
acquire the Consideration Stock pursuant to this Agreement, and that all
documents, records, and books pertaining to the investment in Pubco resulting
from this Agreement and requested by the Selling Shareholder or Selling
Shareholder’s representative, if any, have been made available or delivered to
the Selling Shareholder, to the extent that Pubco possesses such information or
can obtain such information without unreasonable efforts or expense.

 

17

 

 

(v)         The Selling Shareholder understands and acknowledges that no federal
or state agency has made any finding or determination regarding the fairness of
this investment, or any recommendation or endorsement of the Consideration
Stock;

 

(vi)        The Selling Shareholder understands that: (a) the Consideration
Stock has not been registered under the Securities Act or the securities laws of
any state or other jurisdiction in reliance upon exemptions from such
registration requirements for non-public offerings; and (b) Pubco is under no
obligation to register or qualify the Consideration Stock under the Securities
Act or any other applicable securities laws, or to take any action to make any
exemption from any such registration provisions available. Selling Shareholder
understands that he, she, or it may not transfer any Consideration Stock unless
the Consideration Stock is registered under the Securities Act or qualified
under applicable state securities laws or unless with respect to the
Consideration Stock, in the reasonable opinion of counsel to Pubco, exemptions
from such registration and qualification requirements are available. Pubco may
require an opinion to such effect from counsel to the Selling Shareholder
reasonably satisfactory to Pubco. The Selling Shareholder has also been advised
that exemptions from registration and qualification may not be available or may
not permit the Selling Shareholder to transfer all or any of the Consideration
Stock in the amounts or at the times proposed by the Selling Shareholder.

 

(vii)       The Selling Shareholder will not sell, assign, or transfer any of
the Consideration Stock received by the Selling Shareholder in connection with
this Agreement except (a) pursuant to an effective registration statement under
the Securities Act, (b) in conformity with the volume and other limitations of
Rule 144 promulgated under the Securities Act (“Rule 144”), or (c) in a
transaction which, in the opinion of independent counsel to the Selling
Shareholder delivered to Pubco and satisfactory to Pubco, is not required to be
registered under the Securities Act. Pubco shall not have any obligation to
effect a transfer of any Consideration Stock that is not in compliance with
applicable federal and state securities laws.

 

(viii)      The Selling Shareholder understands and acknowledges that Pubco may
place any legend contemplated by this Agreement, one or more of the legends
below, or such other legends as it may reasonably deem appropriate, on each
certificate or instrument representing Securities:

 

THE STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIESACT”), OR UNDER THE
SECURITIES OR BLUE SKY LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH IS NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE SECURITIES OR
BLUE SKY LAWS AND, IN THE CASE OF A TRANSACTION NOT SUBJECT TO SUCH REGISTRATION
REQUIREMENTS, UNLESS THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL TO THE HOLDER
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

 

18

 

 

(ix)         The Selling Shareholder or Selling Shareholder’s representative, if
any, has had an opportunity to discuss Pubco’s business, management, and
financial affairs with Pubco’s management and to ask questions of and receive
answers from Pubco, or a Person or Persons acting on behalf of Pubco, concerning
the business of Pubco. The Selling Shareholder acknowledges that all such
questions, if any, have been answered to the Selling Shareholder’s satisfaction.
The Selling Shareholder has consulted such legal, tax, and investment advisors,
as he, in his sole discretion, has deemed necessary or appropriate in connection
with his receipt of the Consideration Stock.

 

(x)         All of the foregoing representations and warranties made by the
Selling Shareholder are true, correct and complete as of the date hereof and
will be true, correct, and complete as of the Closing Date.

 

Article III

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO PURCHASE

 

3.01        Conduct of the Company and Pubco.

 

From the date of this Agreement and until the Effective Time, or until the prior
termination of this Agreement, the Company and Pubco shall not, unless mutually
agreed to in writing:

 

(a)          engage in any transaction, except in the normal and Ordinary Course
of Business, or create or suffer to exist any lien or other encumbrance upon any
of their respective assets or which will not be discharged in full prior to the
Effective Time;

 

(b)          sell, assign or otherwise transfer any of their assets, or cancel
or compromise any debts or claims relating to their assets, other than for fair
value, in the Ordinary Course of Business, and consistent with past practice;

 

(c)          fail to use reasonable efforts to preserve intact their present
business organizations, keep available the services of their employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors, and others, to the end that its good will and ongoing
business not be impaired prior to the Effective Time;

 

(d)          except for matters related to complaints by former employees
related to wages, suffer or permit any Material Adverse Change to occur with
respect to the Company and Pubco or their business or assets; or

 

(e)          make any material change with respect to their business in
accounting or bookkeeping methods, principles, or practices, except as required
by GAAP.

 

19

 

 

Article IV

ADDITIONAL AGREEMENTS

 

4.01        Access to Information; Confidentiality.

 

The Company shall, and shall cause its officers, employees, counsel, financial
advisors, and other representatives to, afford to Pubco and its representatives
reasonable access during normal business hours during the period prior to the
Effective Time to its and to the Company’s properties, books, contracts,
commitments, personnel, and records and, during such period, the Company shall,
and shall cause its officers, employees, and representatives to, furnish
promptly to Pubco all information concerning its business, properties, financial
condition, operations, and personnel as such other party may from time to time
reasonably request. For the purposes of determining the accuracy of the
representations and warranties of Pubco set forth herein and compliance by Pubco
of its obligations hereunder, during the period prior to the Effective Time,
Pubco shall provide the Company and its representatives with reasonable access
during normal business hours to its properties, books, contracts, commitments,
personnel, and records as may be necessary to enable the Company to confirm the
accuracy of the representations and warranties of Pubco set forth herein and
compliance by Pubco of its obligations hereunder, and, during such period, Pubco
shall, and shall cause its officers, employees, and representatives to, furnish
promptly to the Company upon its request (i) a copy of each report, schedule,
registration statement, and other document filed by it during such period
pursuant to the requirements of federal or state securities laws and (ii) all
other information concerning its business, properties, financial condition,
operations, and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company and Pubco will hold, and
will cause its respective directors, officers, employees, accountants, counsel,
financial advisors, and other representatives and affiliates to hold, any
nonpublic information in confidence. Except as required by law, each of the
Company and Pubco will hold, and will cause its respective directors, officers,
employees, accountants, counsel, financial advisors, and other representatives
and affiliates to hold, any nonpublic information in confidence.

 

4.02        Best Efforts.

 

Upon the terms and subject to the conditions set forth in this Agreement, each
of the parties agrees to use its best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Purchase and
the other transactions contemplated by this Agreement. Pubco and the Company
shall mutually cooperate in order to facilitate the achievement of the benefits
reasonably anticipated from the Purchase.

 

4.03        Reporting Status.

 

For a period of at least five years, Pubco shall file in a timely manner all
reports required to be filed with the SEC pursuant to the Exchange Act and the
regulations of the SEC thereunder, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.         

 

20

 

 

4.04        Legal Opinions.

 

Pubco will, at its own expense, provide any and all legal opinions required for
the removal of the restrictive legends from any stock certificates of the
Selling Shareholders or their assignees and transferees under Rule 144 and will
process any request for removal of the restrictive legend within five business
days. For every 7-day period that Pubco is late in providing a requested
opinion, Pubco will pay to the shareholder liquidated damages in the form of
cash equal to 1% per day of the value of the securities whose legends were
requested to be removed, based on the closing trading price on each seventh day
after the request for removal of the restrictive legend.

 

4.05        Public Announcements.

 

Pubco, on the one hand, and the Company, on the other hand, will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process. The parties agree that the
initial press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.

 

4.06        Expenses.

 

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the respective incurring
parties.

 

4.07        No Solicitation.

 

Except as previously agreed to in writing by the other party, neither the
Company, Selling Shareholders nor Pubco shall authorize or permit any of its
officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage, or take any action to facilitate the submission of
inquiries, proposals or offers from any Person relating to any matter concerning
any exchange, merger, consolidation, business combination, recapitalization, or
similar transaction involving the Company or Pubco, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent, or delay the Purchase or which would or could be expected to
dilute the benefits to either the Company or Pubco of the transactions
contemplated hereby. The Company, Selling Shareholders, or Pubco will
immediately cease and cause to be terminated any existing activities,
discussions, and negotiations with any parties conducted heretofore with respect
to any of the foregoing.

 

4.08        Post-Closing Delivery of the Consideration Stock Certificates.

 

Within seven business days of the Closing Date, Pubco shall have taken all
action necessary to have the Consideration Stock Certificates delivered to the
Selling Shareholders.

 

21

 

 

4.09        Assignment of Company Employees to Pubco.

 

Pubco, OneScreen, and the Company have entered into an agreement whereby the
employees of OneScreen listed on Schedule 4.08, attached hereto (the
“Employees”), were assigned to Pubco as of May 1, 2014. Pubco, OneScreen, and
the Company acknowledge and agree that the Employees shall provide services to
OneScreen and the Company until December 1, 2014 (the “Employee Service
Period”). OneScreen shall maintain the health benefit plans for the Employees
and shall be responsible for the payment of health premiums to OneScreen’s
current health insurance providers during the Employee Service Period. OneScreen
shall pay to Pubco an amount equal to the aggregate amount of the current
salaries of the Employees for the first month of the Employee Service Period. At
the end of the Employee Service Period, OneScreen’s obligations will cease, and
the Employees will continue as full-time, at-will employees of Pubco, in Pubco’s
discretion.

 

Article V

CONDITIONS

 

5.01        Conditions to Each Party’s Obligation to Effect the Purchase.

 

The obligation of each party to effect the Purchase and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

 

(a)          No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of the Purchase
shall have been issued by any court of competent jurisdiction or any other
Governmental Entity having jurisdiction and shall remain in effect, and there
shall not be any applicable legal requirement enacted, adopted, or deemed
applicable to the Purchase that makes consummation of the Purchase illegal.

 

(b)          Governmental Approvals. All authorizations, consents, orders,
declarations, or approvals of, or filings with, or terminations or expirations
of waiting periods imposed by, any Governmental Entity having jurisdiction which
the failure to obtain, make or occur would have a Material Adverse Effect on
Pubco or the Company shall have been obtained, made, or occurred.

 

(c)          No Litigation. There shall not be pending or threatened any suit,
action, or proceeding before any court, Governmental Entity or authority (i)
pertaining to the transactions contemplated by this Agreement or (ii) seeking to
prohibit or limit the ownership or operation by the Company, Pubco or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or Pubco.

 

5.02        Conditions Precedent to Obligations of Pubco.

 

The obligation of Pubco to effect the Purchase and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

 

(a)          Representations, Warranties and Covenants. The representations and
warranties of the Company and the Selling Shareholders in this Agreement shall
be true and correct in all material respects both when made and on and as of the
Closing Date, and (ii) the Company and the Selling Shareholders shall each have
performed and complied in all material respects with all covenants, obligations,
and conditions of this Agreement required to be performed and complied with by
each of them prior to the Effective Time.

 

22

 

 

(b)          Consents. Pubco shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications, and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c)          Officer’s Certificate of the Company. Pubco shall have received a
certificate executed on behalf of the Company by an executive officer of the
Company confirming that the conditions set forth in Sections 5.02(a) and 5.02(d)
have been satisfied.

 

(d)          No Material Adverse Change. There shall not have occurred any
change in the business, condition (financial or otherwise), results of
operations or assets (including intangible assets), and properties of the
Company that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect on the Company.

 

(e)          Delivery of the Pubco Share Certificates. Each of the Selling
Shareholders shall have delivered the Pubco Share Certificates to Pubco on the
Closing Date.

 

(f)          Secretary’s Certificate of the Company. Pubco shall have received a
certificate, dated as of the Closing Date, from the Secretary of the Company,
certifying (i) as to the incumbency and signatures of the officers of the
Company, who shall execute this Agreement and documents at the Closing and (ii)
that attached thereto is a true and complete copy of (A) the articles or
certificate of incorporation of the Company and all amendments thereto, (B) the
bylaws of the Company and all amendments thereto, and (C) resolutions of the
Board of Directors of the Company authorizing the execution, delivery, and
performance of this Agreement by the Company.

 

(g)          Due Diligence Investigation. Pubco shall be reasonably satisfied
with the results of its due diligence investigation of the Company and Selling
Shareholders in its sole and absolute discretion.

 

5.03        Conditions Precedent to Obligation of the Company.

 

The obligation of the Company to effect the Purchase and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

 

(a)          Representations, Warranties and Covenants. The representations and
warranties of Pubco in this Agreement shall be true and correct in all material
respects both when made and on and as of the Closing Date, and (ii) Pubco shall
have performed and complied in all material respects with all covenants,
obligations, and conditions of this Agreement required to be performed and
complied with by it prior to the Effective Time.

 

(b)          Consents. The Company shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.

 

23

 

 

(c)          Officer’s Certificate of Pubco. The Company shall have received a
certificate executed on behalf of Pubco by an executive officer of Pubco,
confirming that the conditions set forth in Sections 5.03(a) and 5.03(c) have
been satisfied.

 

(d)          No Material Adverse Change. There shall not have occurred any
change in the business, condition (financial or otherwise), results of
operations or assets (including intangible assets), and properties of Pubco
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on Pubco.

 

(e)          Board Resolutions. The Company shall have received resolutions duly
adopted by Pubco’s Board of Directors approving the execution, delivery, and
performance of the Agreement and the transactions contemplated by the Agreement.

 

(f)           Due Diligence Investigation. The Company shall be reasonably
satisfied with the results of its due diligence investigation of Pubco in its
sole and absolute discretion.

 

5.04        Conditions Subsequent to Obligations of Pubco.

 

(a)          Lock-Up Period. The Selling Shareholders shall not sell, convey,
assign, or transfer their respective shares of Consideration Stock for a period
of twelve (12) months subsequent to the Closing Date (the “Lock-Up Period”),
subject to the Lock-Up and Leak-Out Agreement, a form of which is attached
hereto as Exhibit B, and entered into by each of the Selling Shareholders
concurrently herewith (the “Lock-Up Agreement”). However, only 80% of each
Selling Shareholder’s shares of Consideration Stock shall be subject to the
Lock-Up Period.

 

(b)          Leak-Out Period. During the twelve (12) month period following the
Lock-Up Period (“the Leak-Out Period”), the Selling Shareholders shall only
sell, convey, assign, or transfer their respective shares of Consideration Stock
pursuant to and in full compliance with the subparagraph (c)(1)(i) of Rule 144
regarding “current public information” and a limit on the sales volume during
each three (3) month period thereafter up to ten percent (10%) of the total
number of shares held by each respective Selling Shareholder, subject to the
Lock-Up Agreement. However, only 80% of each Selling Shareholder’s shares of
Consideration Stock shall be subject to the Leak-Out Period.

 

5.05        Conditions Subsequent to Obligations of Company.

 

(a)          Required SEC Report(s). Pubco shall file all reports required to be
filed with the SEC pursuant to Pubco’s reporting obligations, including, but not
limited to a Current Report on Form 8-K, within the time required for such
filings, containing information about the Purchase and any required financial
statements of Pubco and the Company. Pubco shall afford the Company at least two
business days to review and revise any such disclosures prior to filing the
reports with the SEC.

 

24

 

 

(b)          Piggyback Registration Rights. Selling Shareholders shall be
entitled to unlimited piggyback registration rights on all of Pubco’s
registrations under the Securities Act other than registrations relating to
employee benefit plans on Form S-8 and corporate reorganizations on Form S-4,
subject however, to the right of any underwriters of such registration to reduce
the number of shares proposed to be registered in view of market conditions, but
such reduction shall not exceed 30% of the aggregate number of shares then held
by the Selling Shareholders.

 

Article VI

TERMINATION, AMENDMENT AND WAIVER

 

6.01        Termination.

 

This Agreement may be terminated and abandoned at any time prior to the
Effective Time of the Purchase:

 

(a)          by mutual written consent of Pubco and the Company;

 

(b)          by either Pubco or the Company if any Governmental Entity shall
have issued an order, decree or ruling or taken any other action permanently
enjoining, restraining, or otherwise prohibiting the Purchase and such order,
decree, ruling, or other action shall have become final and nonappealable;

 

(c)          by either Pubco or the Company if the Purchase shall not have been
consummated on or before August 15, 2014 unless extended by both parties (other
than as a result of the failure of the party seeking to terminate this Agreement
to perform its obligations under this Agreement required to be performed at or
prior to the Effective Time);

 

(d)          by Pubco, if a Material Adverse Change shall have occurred relative
to the Company (and not curable within 30 days);

 

(e)          by the Company if a Material Adverse Change shall have occurred
relative to Pubco (and not curable within 30 days);

 

(f)           by Pubco, if the Company willfully fails to perform in any
material respect any of its material obligations under this Agreement; or

 

(g)          by the Company, if Pubco willfully fails to perform in any material
respect any of its obligations under this Agreement.

 

6.02        Effect of Termination.

 

In the event of termination of this Agreement by either the Company or Pubco as
provided in Section 6.01, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of Pubco or the Company,
other than the provisions of the last sentence of Section 4.01 and this Section
6.02. Nothing contained in this Section shall relieve any party for any breach
of the representations, warranties, covenants, or agreements set forth in this
Agreement.

 

25

 

 

6.03        Amendment.

 

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties upon approval by the party, if such party is an
individual, and upon approval of the Boards of Directors of each of the parties
that are corporate entities.

 

6.04        Extension; Waiver.

 

Subject to Section 6.01(c), at any time prior to the Effective Time, the parties
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.

 

6.05        Return of Documents.

 

In the event of termination of this Agreement for any reason, Pubco and the
Company will return to the other party all of the other party’s documents, work
papers, and other materials (including copies) relating to the transactions
contemplated in this Agreement, whether obtained before or after execution of
this Agreement. Pubco and the Company will not use any information so obtained
from the other party for any purpose and will take all reasonable steps to have
such other party’s information kept confidential.

 

Article VII

INDEMNIFICATION AND RELATED MATTERS

 

7.01        Survival of Representations and Warranties.

 

The representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive until 24 months after the
Effective Time (except for with respect to Taxes which shall survive for the
applicable statute of limitations plus 90 days, and covenants that by their
terms survive for a longer period).

 

7.02        Indemnification.

 

(a)          Pubco shall indemnify and hold the Selling Shareholders and the
Company harmless for, from and against any and all liabilities, obligations,
damages, losses, deficiencies, costs, penalties, interest, and expenses
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever) (collectively, “Losses”) to
which Pubco may become subject resulting from or arising out of any breach of a
representation, warranty, or covenant made by Pubco as set forth herein.

 

(b)          The Company and Selling Shareholders shall jointly and severally
indemnify and hold Pubco and Pubco’s officers and directors (“Pubco’s
Representatives”) harmless for, from and against any and all Losses to which
Pubco or Pubco’s Representatives may become subject resulting from or arising
out of (1) any breach of a representation, warranty, or covenant made by the
Company or Selling Shareholders as set forth herein; or (2) any and all
liabilities arising out of or in connection with: (A) any of the assets of the
Company prior to the Closing; or (B) the operations of the Company prior to the
Closing.

 

26

 

 

7.03        Notice of Indemnification.

 

Promptly after the receipt by any indemnified party (the “Indemnitee”) of notice
of the commencement of any action or proceeding against such Indemnitee, such
Indemnitee shall, if a claim with respect thereto is or may be made against any
indemnifying party (the “Indemnifying Party”) pursuant to this Article VII, give
such Indemnifying Party written notice of the commencement of such action or
proceeding and give such Indemnifying Party a copy of such claim and/or process
and all legal pleadings in connection therewith. The failure to give such notice
shall not relieve any Indemnifying Party of any of its indemnification
obligations contained in this Article VII, except where, and solely to the
extent that, such failure actually and materially prejudices the rights of such
Indemnifying Party. Such Indemnifying Party shall have, upon request within 30
days after receipt of such notice, but not in any event after the settlement or
compromise of such claim, the right to defend, at its own expense and by its own
counsel reasonably acceptable to the Indemnitee, any such matter involving the
asserted liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
VII or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise, or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 

27

 

 

Article VIII

GENERAL PROVISIONS

 

8.01        Notices.

 

Any and all notices and other communications hereunder shall be in writing and
shall be deemed duly given to the party to whom the same is so delivered, sent,
or mailed at addresses and contact information set forth below (or at such other
address for a party as shall be specified by like notice.) Any and all notices
or other communications or deliveries required or permitted to be provided
hereunder shall be deemed given and effective on the earliest of: (a) on the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto prior
to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Pacific
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by a nationally recognized overnight courier service,
or (d) if by personal delivery, upon actual receipt by the party to whom such
notice is required to be given.

 

If to Pubco:

Adaptive Medias, Inc.

16795 Von Karman Ave, Suite 240

Irvine, California 92606

Attention:   Qayed Shareef, CEO

Facsimile:   (310) 208-1154, Attn: Alan A. Lanis, Jr., Esq.

    with a copy to:

Richardson Patel LLP

Attention:   Alan A. Lanis, Jr., Esq.

1100 Glendon Avenue, Suite 850

Los Angeles, California 90024

Facsimile:   (310) 208-1154

    If to OneScreen:

OneScreen, Inc.

520 Broadway, Suite 350

Santa Monica, California 90401

Attention:   Norman Brodeur

Facsimile:   (949) 525-9779

    with a copy to:

Oswald & Yap, APC

Attention: Lynne Bolduc, Esq.

16148 Sand Canyon Avenue

Irvine, California 92618

Facsimile: (949) 788-8980

 

28

 

  

If to the Company:

Media Graph, Inc.

520 Broadway, Suite 350

Santa Monica, California 90401

Attention:   Norman Brodeur

Facsimile:   (949) 525-9779

    with a copy to:

Oswald & Yap, APC

Attention: Lynne Bolduc, Esq.

16148 Sand Canyon Avenue

Irvine, California 92618

Facsimile: (949) 788-8980

 

All Notices to the Selling Shareholders shall be sent “care of” the Company.

 

8.02        Interpretation.

 

When a reference is made in this Agreement to a Section, Exhibit, or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Each of OneScreen, the Company, Pubco, and
Selling Shareholders hereby covenants to make a good faith diligent effort to
make all appropriate cross-references within and to any and all Sections of this
Agreement and Disclosure Schedules hereto. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.”

 

8.03        Entire Agreement; No Third-Party Beneficiaries.

 

This Agreement and the other agreements referred to herein constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter of this
Agreement. This Agreement is not intended to confer upon any Person other than
the parties any rights or remedies.

 

8.04        Governing Law; Jurisdiction.

 

This Agreement and the rights of the parties hereunder shall be governed by and
construed in accordance with the laws of the State of California including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. The parties agree that the
state and federal courts in the County of Orange, State of California shall have
sole and exclusive jurisdiction and venue for the resolution of all disputes
arising under the terms of this Agreement and the transactions contemplated
herein.

 

8.05        Assignment.

 

Neither this Agreement nor any of the rights, interests, or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

29

 

 

 

8.06        Enforcement.

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of California,
this being in addition to any other remedy to which they are entitled at law or
in equity. In addition, each of the parties hereto (a) agrees that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such court, and (b) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any state court other than such court.

 

8.07        Severability.

 

Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but if any provision or portion of any provision of this Agreement is held
to be invalid, illegal, or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality, or unenforceability
will not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provision or
portion of any provision had never been contained herein.

 

8.08        Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.
This Agreement, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

8.09        Attorneys’ Fees.

 

In the event any suit or other legal proceeding is brought for the enforcement
of any of the provisions of this Agreement, the parties hereto agree that the
prevailing party or parties shall be entitled to recover from the other party or
parties upon final judgment on the merits reasonable attorneys’ fees, including
attorneys’ fees for any appeal, and costs incurred in bringing such suit or
proceeding.

 

30

 

 

 

8.10        Currency.

 

All references to currency in this Agreement shall refer to the lawful currency
of the United States of America.

 

[Signature page follows.]

 

31

 

 

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

  Pubco:       Adaptive Medias, Inc.       By: /s/ Qayed Shareef     Qayed
Shareef     Chief Executive Officer       OneScreen:       OneScreen, Inc.      
By: /s/ Norman Brodeur     Norman Brodeur     Chief Executive Officer      
Company:       Media Graph, Inc.       By: /s/ Norman Brodeur     Norman Brodeur
    Chief Executive Officer

 

32

 

  

EXHIBIT A

 

SELLING SHAREHOLDERS

 

A-1

 

  

SELLING SHAREHOLDERS

 

Shareholder  SHARES HELD IN
MEDIAGRAPH   SHARES OF ADTM
TO BE ISSUED            OneScreen, Inc.   2,000,000    1,000,000             
OneScreen Partners, Inc.   2,457,000    1,228,500              OneScreen
Partners B, Inc.   2,435,000    1,217,500              VSIP, Inc.   814,000  
 407,000              Vidshadow Partners, Inc.   806,000    403,000             
Jim Batmasian   346,000    173,000              Florence Praver   184,000  
 92,000              Emile Bedriomo   117,000    58,500              Roy Praver 
 117,000    58,500              Tim Reid   58,000    29,000             
Templeton Living Trust DTD 4/22/99   58,000    29,000              VSP Partners,
Inc.   54,000    27,000              Bryan Myers   49,000    24,500             
Andre Wadsworth   49,000    24,500              Cliff Reid   46,000    23,000 

 

 

A-2

 

  

Scott Fink   46,000    23,000              Justin Smith   29,000    14,500    
         Eric Brody   23,000    11,500              Gregg D. Templeton 
 276,000    138,000              Cede & Co   8,000    4,000              The
Duncan Family Trust   8,000    4,000              California State Controllers
Office   4,000    2,000              Richardson & Patel, LLP   4,000    2,000 
            Alden Brown   4,000    2,000              William Luckman   3,000  
 1,500              Jay Valinsky   1,000    500              Ian Groucher 
 1,000    500              David Underwood   1,000    500             
Wallstreet Direct, Inc.   1,000    500              Logan Pierson   1,000  
 500              TOTAL   10,000,000    5,000,000 

 

A-3

 

  

EXHIBIT B

 

LOCK-UP AND LEAK-OUT AGREEMENT

 

B-1

 

  

LOCK-UP AND LEAK-OUT AGREEMENT

 

THIS LOCK-UP AND LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into
as of June 30, 2014, between Adaptive Medias, Inc., a Nevada corporation (the
“Company”), and certain shareholders of the Company as set forth on Exhibit A
attached hereto (collectively, the “Shareholders”). For all purposes of this
Agreement, “Shareholders” includes any affiliate, controlling person of any
Shareholder, agent, representative, or other person with whom any Shareholder is
acting in concert.

 

WHEREAS, the Company and the Shareholders have agreed to enter into this
Agreement to restrict the public sale, assignment, transfer, conveyance,
hypothecation, or alienation of eighty percent (80%) of the total common stock
acquired by the Shareholders pursuant to that certain Stock Purchase Agreement
of even date herewith, by and among the Company, OneScreen, Inc., a Delaware
corporation, Media Graph, Inc., a Nevada corporation, and the Shareholders (the
“Stock Purchase Agreement”) representing three million four hundred four
thousand eight hundred (3,404,800) shares of the Company’s common stock (the
“Lock-Up Shares”), all on the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.            Except as otherwise expressly provided herein, the Shareholders
agree that they will not sell, assign, pledge, hypothecate, encumber, or
transfer any of the Lock-Up Shares or any interest therein, for a period of
twelve (12) months subsequent to the Closing Date, as defined in the Stock
Purchase Agreement (“Lock-Up Period”), provided that the Shareholders may
transfer Lock-Up Shares (i) by gift, will, intestacy or other estate planning
purposes provided that the transferee executes an agreement stating that the
transferee is receiving and holding the securities subject to the provisions of
this Agreement; or (ii) pursuant to the settlement of any claim or dispute
between the Company and the Shareholders. The Shareholders shall immediately
deliver certificates representing all of the Lock-Up Shares to V Stock Transfer,
LLC (the “Transfer Agent”) and the Transfer Agent shall hold the Lock-Up Shares,
subject to the monthly release schedule set forth below, during the Lock-Up
Period. The Company and the Shareholder agree to execute any documents
reasonably required by the Transfer Agent in connection with this Agreement.

 

(a)          Immediately subsequent to the Lock-Up Period, and on the first day
of every third month thereafter, the Transfer Agent shall deliver back to the
Shareholders ten percent (10%) of the total number of shares held by each
respective Shareholder until all Lock-Up Shares have been delivered to the
Shareholders (the “Leak-Out Shares”). The Leak-Out Shares, once released by the
Transfer Agent in compliance with this Agreement, shall not be subject to any
restrictions imposed by this Agreement.

 

(b)         The Leak-Out Shares shall be delivered to the Shareholders in such
manner as each respective Shareholder and the Transfer Agent may mutually
determine, whether in paper certificate, DWAC (Deposit/Withdrawal at Custodian),
DRS (Direct Registration System) or other acceptable form of delivery, subject
to compliance with all applicable securities laws and regulations.

 

(c)         The Shareholders agree that they will not engage in any short
selling (as defined under Rule 200 of Regulation SHO under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”)) of the Lock-Up Shares or
the Leak-Out Shares during the Lock-Up Period.

 

B-2

 

  

2.            Notwithstanding anything to the contrary set forth herein, the
Company may, in its sole discretion and in good faith, at any time and from time
to time, waive any of the conditions or restrictions contained herein to
increase the liquidity of the common stock or if such waiver would otherwise be
in the best interests of the development of the trading market for the common
stock. At the time of any such waiver, the Shareholders’ common stock can be
publicly sold in accordance with the Securities Act of 1933, as amended, or Rule
144 promulgated thereunder by the Securities and Exchange Commission or
otherwise.

 



3.            The Shareholders agree to the imprinting of a legend on the
certificates evidencing the Lock-Up Shares in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION AND ARE “RESTRICTED SECURITIES” AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. THE SHARES MAY NOT BE OFFERED,
SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (IF REQUESTED BY THE COMPANY), THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

THESE SHARES ARE SUBJECT TO THE TERMS AND RESRICTIONS CONTAINED IN THAT CERTAIN
LOCK-UP AND LEAK-OUT AGREEMENT DATED JUNE 26, 2014.

 

4.          In the event of: (a) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(l)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Company, by contract or
otherwise) of in excess of 50% of the voting securities of the Company or (b)
the merger or consolidation by the Company into or with any other person, or the
merger or consolidation by any other person into or with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 50% of the aggregate voting power of the
Company or the successor entity of such transaction, or (c) the sale or transfer
by the Company of all or substantially all of its assets to another person and
the stockholders of the Company immediately prior to such transaction own less
than 50% of the aggregate voting power of the acquiring entity immediately after
the transaction, then this Agreement shall terminate as of the closing of such
event and the common stock restricted pursuant hereto shall be released from
such restrictions.

 

5.          Except as otherwise provided in this Agreement or any other
agreements between the parties, the Shareholders shall be entitled to their
respective beneficial rights of ownership of the common stock, including the
right to vote the common stock for any and all purposes and the right to receive
dividends and distributions thereon.

 

B-3

 

  

6.            The number of Lock-Up Shares and Leak-Out Shares shall be
appropriately adjusted should the Company make a stock dividend, undergo a
forward split or a reverse split of its outstanding shares of common stock, or
otherwise reclassify its shares of common stock; provided, however; that no such
adjustment shall take place in connection with the Reverse Stock Split
contemplated by Section 1.02 of the Stock Purchase Agreement.

 

7.            This Agreement may be executed in any number of counterparts with
the same force and effect as if all parties had executed the same document.

 

8.            All notices and communications provided for herein shall be in
writing and shall be deemed to be given or made on the date of delivery, if
delivered in person, by an internationally recognized overnight delivery
service, or by facsimile, to the party entitled to receive the same, if to the
Shareholders at the addresses or facsimile numbers set forth on Exhibit A, and
if to the Company at the address or facsimile number set forth below, or at such
other address or facsimile number as shall be designated by any party hereto in
written notice to the other party hereto delivered pursuant to this subsection.

 

Adaptive Medias, Inc.

16795 Von Karman Ave, Suite 240

Irvine, California 92606

Attention: Qayed Shareef, CEO

Facsimile: (310) 208-1154

 

9.            The resale restrictions on the Lock-Up Shares shall be in addition
to all other restrictions on transfer imposed by applicable United States and
state securities laws, rules and regulations.

 

10.          If the Company or the Shareholders fail to fully adhere to the
terms and conditions of this Agreement, then such party shall be liable to every
other party for any damages suffered by any party by reason of any such breach
of the terms and conditions hereof. The Shareholders agree that in the event of
a breach of any of the terms and conditions of this Agreement by the
Shareholders, that in addition to all other remedies that may be available in
law or in equity to the non-defaulting parties, a preliminary and permanent
injunction, without bond or surety, and an order of a court requiring such
defaulting Shareholders to cease and desist from violating the terms and
conditions of this Agreement and specifically requiring such Shareholders to
perform their obligations hereunder is fair and reasonable by reason of the
inability of the parties to this Agreement to presently determine the type,
extent or amount of damages that the Company or the non-defaulting Shareholders
may suffer as a result of any breach or continuation thereof.

 

11.          This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof, and may not be amended except
by a written instrument executed by the parties hereto.

 

12.          This Agreement shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts entered into
and to be performed wholly within said State; and the Company and the
Shareholders agree that any action based upon this Agreement may be brought in
the United States and state courts of California only, and each submits
himself/itself to the jurisdiction of such courts for all purposes hereunder.

 

B-4

 

  

13.          In the event of default hereunder, the non-defaulting parties shall
be entitled to recover reasonable attorney’s fees incurred in the enforcement of
this Agreement.

 

[Signature Page Follows]

 

B-5

 

  

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 



SHAREHOLDERS:           OneScreen Partners, Inc.   VSIP, Inc.       By /s/
Norman Brodeur   By /s/ Norman Brodeur Name: Norman Brodeur   Name: Norman
Brodeur Its: President   Its: President       OneScreen Partners B, Inc.  
Vidshadow Partners, Inc.       By /s/ Norman Brodeur   By /s/ Norman Brodeur
Name: Norman Brodeur   Name: Norman Brodeur Its: President   Its: President    
  OneScreen, Inc.           By /s/ Norman Brodeur     Name: Norman Brodeur    
Its: President           ADAPTIVE MEDIAS, Inc.:             By /s/ Qayed Shareef
    Qayed Shareef, Chief Executive Officer    





 

B-6

 

  

EXHIBIT A

 

SHAREHOLDERS

  

Name Address OneScreen, Inc.

520 BROADWAY, SUITE 350

SANTA MONICA, CA 90401

OneScreen Partners, Inc.

1560 SAWGRASS CORPORATE PARKWAY, 4TH FLOOR 

PLANTATION, FL 33323

OneScreen Partners B, Inc.

1580 SAWGRASS CORPORATE PARKWAY, STE 130 

SUNRISE, FL 33323

VSIP, Inc.

1560 SAWGRASS CORPORATE PARKWAY, 4TH FLOOR 

SUNRISE, FL 33323

Vidshadow Partners, Inc.

C/O OPPENHEIMER & CO. INC. 

125 BROAD ST, 15TH FLOOR 

NEW YORK, NY 10004

 

B-7

 

  

SCHEDULE 2.01

 

Furniture, Fixtures, and Equipment

 



Asset Group   Description Furniture & Fixtures   Tables suite 240 Furniture &
Fixtures   IKEA - Tables Furniture & Fixtures   IKEA - Tables Furniture &
Fixtures   IKEA - Tables Furniture & Fixtures   Office Max - Chairs Furniture &
Fixtures   IKEA - Tables Furniture & Fixtures   Chair Furniture & Fixtures  
Connexus Furniture & Fixtures   IKEA Furniture & Fixtures   IKEA Furniture &
Fixtures   IKEA Furniture & Fixtures   IKEA Furniture & Fixtures   IKEA
Furniture & Fixtures   IKEA Furniture & Fixtures   IKEA Furniture & Fixtures  
IKEA Furniture & Fixtures   Best Buy Furniture & Fixtures   The Container Store
Furniture & Fixtures   IKEA Furniture & Fixtures   IKEA Furniture & Fixtures  
IKEA Furniture & Fixtures   IKEA Furniture & Fixtures   IKEA Furniture &
Fixtures   IKEA Office  and computer equipment   Fax Machine Office  and
computer equipment   Printer Office  and computer equipment   Printer
Office  and computer equipment   Printer Office  and computer equipment  
MacBook White 13.3 Office  and computer equipment   Dell Precision 390
Office  and computer equipment   Samsung 20'' Office  and computer equipment  
HP Office  and computer equipment   HP Office  and computer equipment   HPs3020n
PC Office  and computer equipment   Hewlett-Packard M8120N Office  and computer
equipment   Lenovo Laptop Office  and computer equipment   Fax Machine
Office  and computer equipment   Dell Desktops Office  and computer equipment  
Dell Desktops Office  and computer equipment   Dell Desktops Office  and
computer equipment   Dell Monitor Office  and computer equipment   Dell Monitor



 

Schedule 2.01

 

 

 

  



Office  and computer equipment   Router Office  and computer equipment  
LinkStation Office  and computer equipment   Dell Laptop Office  and computer
equipment   Dell Laptop Office  and computer equipment   Dell Laptop Office  and
computer equipment   Dell Laptop Office  and computer equipment   Dell Desktops
Office  and computer equipment   Mac Ibook Office  and computer equipment   Mac
Desktop Office  and computer equipment   Dell Office  and computer equipment  
Samsung iBG 1000 Office  and computer equipment   Mac Ibook Air Office  and
computer equipment   Vostro 220 Mini-Tower Office  and computer equipment  
Vostro 220 Mini-Tower Office  and computer equipment   Vostro 220 Mini-Tower
Office  and computer equipment   Vostro 220 Mini-Tower Office  and computer
equipment   Vostro A860 Office  and computer equipment   Vostro A860 Office  and
computer equipment   DELL P2210, 22 inch Office  and computer equipment   DELL
P2210, 22 inch Office  and computer equipment   DELL P2210, 22 inch Office  and
computer equipment   DELL P2210, 22 inch Office  and computer equipment   DELL
P2210, 22 inch Office  and computer equipment   Dell P2210 22 inch Office  and
computer equipment   Dell P2210 22 inch Office  and computer equipment   Dell  
Office  and computer equipment   Dell   Office  and computer equipment   VIZIO
TV Office  and computer equipment   Dell Office  and computer equipment   Lenovo
Laptop Office  and computer equipment   Dell Computers Office  and computer
equipment   Dell Office  and computer equipment   Lenovo Office  and computer
equipment   Dell Office  and computer equipment   iPad Office  and computer
equipment   Galaxy 2 Office  and computer equipment   Imac Office  and computer
equipment   Dell Office  and computer equipment   Dell Office  and computer
equipment   Dell Office  and computer equipment   Dell Office  and computer
equipment   Dell Office  and computer equipment   Dell Office  and computer
equipment   Dell Office  and computer equipment   Dell Office  and computer
equipment   Dell



 

Schedule 2.01

 

 

 

 



Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Hard Drives Office  and computer equipment  
Dell Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Security
System Office  and computer equipment   Dell Office  and computer equipment  
Dell Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Hacom Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Best Buy
Office  and computer equipment   Best Buy Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Amazon
Office  and computer equipment   Dell Office  and computer equipment   Amazon
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Office  and computer equipment   Dell
Office  and computer equipment   Dell Software License   Microsoft Office
Software License   Adobe Software License   Hewlett - Packard



  

Schedule 2.01

 

 

 

  

Patents

 

Pubco Reference
No. Description Filing Date 1114.0002 Apparatus, Method, and Computer Program
for Processing, Selecting, and Manipulation of Content 2/7/2012 1114.0004
Process for Automatically Updating Weblinks 11/17/2012 1114.0005 Standardized
API Controller Applications 10/12/2012 1114.0007 Order Matching and Facilitation
Process 8/10/2013 1114.0006 Apparatus and Method for capturing and storing ads
viewed by a visitor of a webpage  

 

Trademarks

 

Pubco Reference
No. Mark International
Classification Nos. Filing Date 1114.0008 Media Graph 35 10/4/2012 1114.0009
Media Graph 38 10/4/2012 1114.001 Media Graph 42 10/4/2012

 

Agreements

 



Type   Name Advertiser   NGL Media Advertiser   Optimatic Advertiser   The Video
Network Advertiser/Content   Dow Jones-C App/Content   Popsugar Content  
AlleyWatch Content   Auto Moto TV Content   Barchart Content   Buzz60 Content  
Cooking for Bachelors Content   DiagonalView Content   Dramatic Health Content  
Everwell Content   Everyday Family, Inc. Content   FanLala Content   Fora.tv
Content   Geek Suite, Inc. Content   Howcast



 

Schedule 2.01

 

 

 

  



Content   NYFP Content   Ollinger Partners Content   Southbound Content  
SplashNews Content   Strive Media Content   The Young Turks Content  
TheUnlockr.com Content   Travel With Kids Content   wochit Content/Publisher  
BabyGizmo-V Content/Publisher   Townsquare Media Content/Publisher   Univision
Expense   Blue Shield Health Care Expense   Ring Central Expense   Sonitrol
Infrastructure   Amazon Web Services Infrastructure   EdgeCast Networks Inc.
Infrastructure   Zencoder Publisher   Ad Karma Publisher   Altitude Digital
Partners Publisher   Batanga Publisher   Bonnier Publisher   CineSport Publisher
  CPX Interactive Publisher   Cultomedia Corp. Publisher   Digital Throttle-C
Publisher   E-PersonalFinance.com, Inc Publisher   Gander.tv Publisher  
GoGoMix.com-C Publisher   Hutch Media Publisher   Internet Brands Inc Publisher
  Irrawaddy Media Co Ltd Publisher   justdivorced.com Publisher   Killer Aces
Media Publisher   Science Inc. Publisher   Seed Corn Advertising Publisher  
Spartz Publisher   Tango Publishing Publisher   The Lifestyle Press Publisher  
TL MEDIA CONSULTING SRL Publisher   VR Media Pte Publisher   Women's Forum



 

Schedule 2.01

 

 

 

  



Publisher/Content   Comic Book and Movie Reviews Publisher/Content  
Entertainment Focus Publisher/Content   Entrepreneur Resources Publisher/Content
  Healthguru-V Publisher/Content   Kiplinger Publisher/Content   Liquor.com
Publisher/Content   Local Publisher/Content   MacRumors.com Publisher/Content  
Magnaleap Enterprises Publisher/Content   Minyanville Media, Inc.
Publisher/Content   Nikita Group Media Publisher/Content   PARADE
Publisher/Content   Sway's Universe



 

Schedule 2.01

 

 

 

  

SCHEDULE 2.02

 

COMPANY DISCLOSURE SCHEDULE

 

Section 2.02(m) Intellectual Property

 

(1)         Media Graph Platform.  The Media Graph Platform shall mean any and
all intellectual property related to the technology platform owned and operated
by OneScreen that allows OneScreen’s clients to manage their online video
assets, including any patents, copyrights, trademarks, and service marks. For
avoidance of confusion, the Media Graph Platform is the entirety of the platform
software, and all iterations thereof, developed and owned by OneScreen, and
referred to internally as the Platform, Dashboard, Console, or Giant Horse.

 

(2)         Video Player.  The Video Player shall mean any and all intellectual
property related to all iterations of the video player software owned and
operated by OneScreen that allows OneScreen’s clients to embed a video player
into a website that can play advertisements and video content. For avoidance of
confusion, the Video Player is the entirety of the video player software, and
all iterations thereof, developed and owned by OneScreen, currently known
internally as Video Player 2.0.

 

Schedule 2.02

 

 

 

  

SCHEDULE 4.08

 

1.          Brett Kadowaki

 

2.          Daniel Dunckel

 

3.          Eddie Lehecka

 

4.          Edward Suh

 

5.          Ernesto Arroyo

 

6.          Francesco Tognoli

 

7.          James Wright

 

8.          Jason Foreman

 

9.          Jeffery Yun

 

10.         Jeremy Panlasigui

 

11.         Jonthan Sulistio

 

12.         Joon Heo

 

13.         Joshua Jun

 

14.         Joy De Guzman

 

15.         Justin Middleton

 

16.         Kevin McCully

 

17.         Kiyo Wilbur

 

18.         Laurent Jacquot

 

19.         Marjan Majdi

 

20.         Michelle Rivera

 

21.         Paul Stein

 

22.         Robert Rea

 

23.         Scott Samuels

 

24.         Vincent Du

 

25.         Yi-Chien Vincent Ho

 

Schedule 4.08

  



 

